DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 59 recites the limitation "the needle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to 

Claims 1-8, 20, 48, 52, and 55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thorkild (US 2008/0215006 A1, cited previously), in view of Dirac et al. (US 2013/0245555 A1, cited previously and hereafter ‘Dirac’), and further in view of Horvath et al. (US 2015/0051583 A1, cited previously and hereafter 'Horvath').
As to claim 1, Thorkild discloses wearable drug delivery device (600 as seen in Figs. 13A-13C & paragraphs 0016, 0018, 0056-0057) comprising: a housing (601) having an opening (610); a blunt cannula (651 shown with a flat end; also see para 0016 which explains how the cannula can be blunt) moveable relative to the housing (see Figs. 13A-13C) and having a cylindrical wall that defines an axial passage between a first end (652) and a second end (opposite end where seal portion 655 is located) of the blunt cannula (Figs. 13A-13C), an opening at the first end in fluid communication with the axial passage (it is clear that cannula 651 has an opening at first end so needle 661 can protrude outwardly and so fluid can be delivered – see Figs. 13A-13C & para 0056-0057), and, wherein no side ports are formed in the wall of the blunt cannula at the second end of the blunt cannula (no side ports mentioned or shown by Thorkild, including at the second end of 651); a reservoir (fluid providing structure 690) for storing a drug prior to operation of the wearable drug delivery device (para 0056) and configured to be in fluid communication with the second end of the blunt cannula at least during drug delivery (para 0056); and wherein the blunt cannula is initially retracted within the housing (Fig. 13A) and subsequently the first end of the blunt cannula is deployed through the opening in the housing in an operative state (Fig. 13B), wherein the second end of the blunt cannula is disposed within the housing in the operative state (Fig. 13B).
Thorkild is silent to the wall having at least a first tapered region at the first end. Dirac discloses a sprinkler cannula having a first end (distal end 20) and teaches “The distal end 20 of the cannula 1 may or may not be tapered such as shown in FIG. 4.  Providing the distal end 20 of the cannula 1 with a tapered end may facilitate insertion of the cannula 1” (para 0070). It would have been obvious to one having ordinary skill in the art before the present invention was made to have modified 
Thorkild is further silent to at least one side port formed in the wall at the first end of the blunt cannula to resist interruption of fluid flow through the axial passage and out of the first end of the blunt cannula. Horvath teaches at least one side port (cuts/splits and/or holes shown throughout Figs. 7-36 of Horvath) formed in the wall at a first end of a blunt cannula (30, 40, 50, etc…) to resist interruption of fluid flow through the axial passage and out of the first end of the blunt cannula (see abstract, para 0007-0013, 0016, 0018, 0066, 0067, 0070, 0074, 0099). It would have been obvious to one having ordinary skill in the art to have further modified Thorkild to include at least one side port formed in the wall at the first end of the blunt cannula which is configured to resist interruption of fluid flow through the axial passage and out of the first end of the blunt cannula in view of Horvath. One would have been motivated to do so as Horvath teaches providing at least one side port can minimize risks of blockage/occlusion due to kinking, inflammation, and other complications and can still allow for fluid delivery if such issues occur (see at least para 0007-0013, 0016, 0018, 0066, 0067, 0070, 0074, 0099 of Horvath).

As to claim 2, Thorkild in view of Dirac and Horvath teaches the drug delivery device according to claim 1 as described above. Thorkild and Dirac are silent on the at least one side port being disposed within the first tapered region at the first end of the blunt cannula. Horvath however teaches how its at least one side port can be disposed within a first tapered region at a first end (see Fig. 5, 7, 8, and 32-36, as well as para 0068, 0103).  It would have been further obvious to one having ordinary skill in the art to include the at least one side port of the modified version of Thorkild in the first tapered region at the first end of the blunt cannula in view of the above teachings of Horvath. One would have been motivated to do so in order to allow for fluid delivery in an area around the tapered region (see Fig. 5, 7, 8, and 32-36, as well as para 0068, 0103 of Horvath).
As to claim 3, Thorkild in view of Dirac and Horvath teaches the drug delivery device according to claim 2 as described above. Thorkild is silent to the limitations of claim 3 however Horvath further discloses embodiments wherein the at least one side port comprises a pair of side ports (see Fig 19-21, 32-34, para 0094, 0103), it would thus have further been obvious to one having ordinary skill in the art to 
As to claim 4, Thorkild in view of Dirac and Horvath teaches the drug delivery device according to claim 3 as described above. Thorkild is silent to the limitations of claim 4 however Horvath further discloses embodiments wherein the pair of side ports are aligned with each other across the axial passage (see Fig 19-21, 33, para 0094, 0103). It would thus have further been obvious to one having ordinary skill in the art to use a pair of side ports aligned with each other across the axial passage when modifying Thorkild since such ports can be formed by a single through-hole while still providing for sufficient strength of the catheter to withstand impact forces during insertion (para 0094), and/or based on a desired dispersion pattern (see at least para 0019, 0087, 0103 of Horvath).
As to claim 5, Thorkild in view of Dirac and Horvath teaches the drug delivery device according to claim 1 as described above. Thorkild is silent to the limitations of claim 5 however Horvath further discloses wherein the at least one side port comprises a circular opening formed in the wall to permit flow transverse to the axial passage (see embodiments in Figs. 15-36 of Horvath). It thus would have been further obvious to one having ordinary skill in the art to have modified Thorkild such that the at least one side port comprises a circular opening formed in the wall to permit flow transverse to the axial passage. One would have been motivated to do so as Horvath teaches its side ports, shown to be round, provide the functionality noted above of minimizing risks of blockage/occlusion due to kinking, inflammation, and other complications and can still allow for fluid delivery if such issues occur (see Figs. 15-36 & para 0007-0013, 0016, 0018, 0066, 0067, 0099 of Horvath).
As to claim 6, Thorkild in view of Dirac discloses the drug delivery device according to claim 1 as described above. Thorkild and Dirac are silent on wherein the at least one side port comprises an elongated slit formed in the wall to permit flow transverse to the axial passage. Horvath discloses embodiments wherein the at least one side port comprises an elongated slit formed in the wall to permit flow transverse to the axial passage (see embodiments in Figs. 7-10, 31 of Horvath). It would have been further obvious to one having ordinary skill in the art to use an elongated slit formed as the at least one port to permit flow transverse to the axial passage of the modified version of Thorkild for the motivation of providing a pressure-sensitive side port (see para 0068, 0074 of Horvath).
Thorkild in view of Dirac teaches the drug delivery device according to claim 1 as described above. Thorkild and Dirac are silent on wherein the at least one side port comprises an elongated slot formed in the wall to permit flow transverse to the axial passage. Horvath discloses embodiments wherein the at least one side port comprises an elongated slot formed in the wall to permit flow transverse to the axial passage (Figs. 9-11, para 0082), it would have thus further been obvious to make the at least one side port of Thorkild comprise an elongated slot because Horvath discloses such embodiments as being effective secondary fluid pathways for delivery of fluid (para 0082-0083 of Horvath).
As to claim 8, Thorkild in view of Dirac and Horvath teaches the drug delivery device according to claim 1 as described above. Thorkild is silent to the limitations of claim 8 however Dirac further teaches placement of side ports (2) within a first end (21) of its cannula distal from a first tapered region (see Fig. 4, para 0058 of Dirac) and additionally Horvath teaches placement of side ports within a first end of its cannula distal from the first tapered region (see embodiments of Horvath in Figs. 9-30). It would have been further obvious to one having ordinary skill in the art to modify Thorkild such that wherein the at least one side port is formed in the first end of the blunt cannula distal from the first tapered region based off of Dirac and/Horvath. One would have been motivated to do so in order to deliver fluid around an area of the cannula that is distal to the first tapered region (see Fig. 4, para 0053, 0058 of Dirac and at least abstract, para 0017, Figs. 9-30 of Horvath).
As to claim 20, Thorkild in view of Dirac and Horvath teaches the drug delivery device according to claim 1 as described above. Thorkild further discloses wherein the opening (610) of the housing has a diameter that is less than twice a diameter of the cannula (see Figs. 13A-13C).
As to claim 48, Thorkild in view of Dirac and Horvath teaches the drug delivery device according to claim 1 as described above. Thorkild further discloses an introducer needle (661) disposed in the blunt cannula (651) and adapted to protrude outwardly from the opening in the first end of the blunt cannula for introducing the blunt cannula into skin of the patient and subsequently retract into the opening in the first end of the blunt cannula prior to drug delivery (see Figs. 13A-13C, para 0056-0057).
As to claim 52, Thorkild in view of Dirac and Horvath teaches the drug delivery device according to claim 48 as described above. Thorkild further discloses wherein the second end of the blunt cannula is 
As to claim 55, Thorkild in view of Dirac and Horvath teaches the drug delivery device according to claim 1 as described above. Thorkild further discloses a drive operatively coupled to the reservoir to force fluid from the reservoir through the blunt cannula (see para 0024 teaching “This arrangement would allow the device to be used as e.g. as an insertion set in combination with an infusion pump, or as a cannula unit in combination with a pump unit”, also see at least para 0050, 0056 disclosing pump units which indicates the presence of a drive operatively coupled to the reservoir to force fluid from the reservoir through the blunt cannula).

Claims 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thorkild in view of Dirac and Horvath as applied to claim 1 above, and further in view of Gross et al. (US 6,346,095 B1, cited by applicant and hereinafter ‘Gross’) and/or Hochman (US 2001/005178 A1, cited in previous office action and hereinafter ‘Hochman’).
As to claims 9 and 10, Thorkild in view of Dirac and Horvath teaches the drug delivery device of claim 1 as described above. 
Thorkild, Dirac, and Horvath are silent to wherein the first tapered region comprises at least one bevel and/or only one bevel (Thorkild shows cannula embodiments in Figs. 17A-18B which appear to have a bevel but never explicitly refers to such).
Gross discloses a needle which includes at least one side port (18; Figs. 1-3) and methods for delivery of fluids. Gross teaches an end of its needle including only one bevel (see Figs. 1, 2).
Hochman states “A previous study has shown that bevel tip design of a needle will influence the path the needle takes as it penetrates through substances of varying densities. It is apparent that a force system is produced on the needle bevel surface. This force vector system is the same for any cylindrical object with a beveled end and it will follow Newton's third physical law of equal and opposite forces. Therefore, an application of a resultant vector force on the beveled surface of an eccentric pointed cylindrical shaft will produce physical bending (deflection) along the path of insertion as illustrated in more detail below. The amount of deflection exhibited by the beveled cylindrical object is determined by the sum of the forces acting on an object in a specific medium” (see para 0011 of Hochman). 
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the first tapered region of Thorkild in view of Dirac and Horvath with at least one bevel (including only one bevel) as shown by Gross since Gross show such a bevel design as being capable of penetrating tissue. Additionally it would have been obvious to one of ordinary skill in the art, based off the teachings of Hochman, to design a tip of the cannula as it pertains to a desired injection path/location (see para 0011 of Hochman).

Claims 9 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thorkild in view of Dirac and Horvath, and further in view of Villete (US 2010/0106104 A1, cited in previous office action) and/or Hochman.
As to claims 9 and 11, Thorkild in view of Dirac and Horvath teaches the drug delivery device of claim 1 as described above. 
Thorkild, Dirac and Horvath appear silent to wherein the first tapered region comprises at least one bevel and/or two bevels intersecting each other (Thorkild shows cannula embodiments in Figs. 17A-18B which appear to have a bevel but never explicitly refers to such).
Villete discloses injection needles having two bevels intersecting each other (see bevels 4/5 and 41/51 in Figs. 1-8).
Hochman states “A previous study has shown that bevel tip design of a needle will influence the path the needle takes as it penetrates through substances of varying densities. It is apparent that a force system is produced on the needle bevel surface. This force vector system is the same for any cylindrical object with a beveled end and it will follow Newton's third physical law of equal and opposite forces. Therefore, an application of a resultant vector force on the beveled surface of an eccentric pointed cylindrical shaft will produce physical bending (deflection) along the path of insertion as illustrated in more detail below. The amount of deflection exhibited by the beveled cylindrical object is determined by the sum of the forces acting on an object in a specific medium” (see para 0011 of Hochman). 
.

Claims 9 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thorkild in view of Dirac and Horvath, and further in view of Gordon III (US 5,064,411, cited in previous office action and hereinafter 'Gordon').
As to claims 9 and 12, Thorkild in view of Dirac and Horvath teaches the drug delivery device of claim 1 as described above. 
Thorkild, Dirac and Horvath appear silent to wherein the first tapered region comprises at least one bevel and/or wherein the first tapered region comprises two negative or inverted bevels intersecting each other (Thorkild shows cannula embodiments in Figs. 17A-18B which appear to have a bevel but never explicitly refers to such).
Gordon discloses a protective medical device including a needle 10 (Fig. 2) with a serration 16 cut into a tip 17 of the needle which appears to create two negative or inverted bevels intersecting each other (Gordon also points out that more serrations, and thus more bevels, could be included - see paragraph beginning line 59 col. 4).
It would have been obvious to one of ordinary skill in the art at the time of invention to add at least one bevel, such as bevel 15 and/or the bevels created from adding a serration as taught by Gordon to the cannula of Thorkild in view of Dirac and Horvath. One would have been motivated to do so since Gordon teaches that such a design can be used with particular types of clothing to prevent unwanted cutting or puncturing of the skin (see line 55 col. 1 through line 47 col. 2 and lines 33-54 col. 4 of Gordon).

Claims 13-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thorkild in view of Dirac and Horvath, and in further in view of Ross et al. (US 6,702,790 B1, cited in previous office action and hereinafter ‘Ross’).
As to claim 13, Thorkild in view of Dirac and Horvath teaches the drug delivery device of claim 1 as described above. 
Thorkild, Dirac and Horvath are silent on wherein the first end includes a pattern of openings disposed about the opening in the first tapered region.
Ross discloses hypodermic needles and teaches an embodiment having a pattern of openings ("notches") disposed about an opening at a first end of the needle (see Fig. 15, paragraph beginning line 51 col. 4).
It would have been obvious to one having ordinary skill in the art at the time of invention to add a pattern of openings such as those taught by Ross to the cannula of Thorkild as modified above for the purpose of improved penetration into tissue as taught by Ross (see line 66 col. 1 through line 30 col. 2 and paragraph beginning line 51 col. 4 of Ross).

As to claim 14, Thorkild in view of Dirac, Horvath, and Ross teaches the drug delivery device of claim 13 as described above. It could further be said that the notches shown by Ross (see at least Fig. 15) and added above fall within the broadest reasonable interpretation of “a pattern of recesses into the wall [of the cannula/needle]”.

As to claim 15, Thorkild in view of Dirac and Horvath teaches the drug delivery device of claim 1 as described above. 
Thorkild, Dirac and Horvath appear silent on wherein the blunt cannula has at least one external recessed region recessed toward the axial passage relative to adjoining surface regions.
Ross discloses hypodermic needles and teaches an embodiment having at least one external recessed region (24 in Figs. 6A & 6B or beveled edges 64 as seen in Fig. 15) recessed toward the axial passage relative to adjoining surface regions. 


As to claim 16, if interpreting the at least one external recessed region as the beveled recesses/notches as taught by Ross above, it could further be said these at least one external recessed regions are defined by a pattern of ribs (for example see annotated Fig. 6B below).

    PNG
    media_image1.png
    281
    363
    media_image1.png
    Greyscale

As to claim 17, if interpreting the at least one external recessed region as the beveled recesses/notches as taught by Ross above, it could further be said that the at least one external recessed surface region is defined by a pattern of grooves (for example see annotated Fig. 15 of Ross below where the beveled surfaces define grooves).

    PNG
    media_image2.png
    209
    524
    media_image2.png
    Greyscale




Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thorkild in view of Dirac and Horvath as applied to claim 1 above, and further in view of Greenfeld et al. (US 4,698,058, cited previously and hereafter 'Greenfeld').
As to claim 18, Thorkild in view of Dirac and Horvath teaches the drug delivery device according to claim 1 as described above, but is silent to a vibration generator coupled to the blunt cannula, the generator being configured to be actuated to resist interruption of fluid flow through the axial passage and out of the first end of the blunt cannula.
Greenfeld discloses a vibration generator (see para beginning line 47 col. 7), the generator being configured to be actuated to resist interruption of fluid flow through (see abstract explaining how “Vibration is conveyed to the proximal orifices of an indwelling catheter to disintegrate accumulated clogging deposits, large suspended particles and contaminating bacteria, viruses, fungi, etc”).
It would have been obvious to one having ordinary skill in the art before the present invention was made to have modified Thorkild/Dirac/Horvath further to include a vibration generator coupled to the blunt cannula, the generator being configured to be actuated to resist interruption of fluid flow through the axial passage and out of the first end of the blunt cannula. One would have been motivated to do so in order to provide a means for disintegrating any clogging deposits that may form on the cannula (see abstract, pra beginning line 66 col. 4, and para beginning line 47 col. 7 of Greenfeld).

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thorkild in view of Dirac and Horvath as applied to claim 1 above, and further in view of Alderete JR. et al. (US 2012/0259282 A1, cited previously and hereinafter 'Alderete').
As to claim 19, Thorkild in view of Dirac and Horvath teaches the drug delivery device according to claim 1 as described above. Thorkild further discloses the housing having an outer surface (603) attachable to the patient (Figs. 13A-C, para 0056, 0057), wherein the opening in the housing is formed in the outer surface of the housing (Figs. 13A-C, para 0056, 0057).
Thorkild and Dirac are silent on a barrel and a plunger disposed within the barrel to define the reservoir. 

It thus would have been obvious to one having ordinary skill in the art at the time of invention to provide the modified version of Thorkild with an infusion pump having a barrel and a plunger disposed within the barrel to define the reservoir such as that taught by Alderete. One would have been motivated to do so since Alderete teaches that these are known components used for reservoirs that can be used within skin-attachable infusion devices for delivering fluid to a patient (see Fig. 20, para 0060, 0193 of Alderete).

Claim 57 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thorkild in view of Dirac and Horvath as applied to claim 1 above, and further in view of Mounce et al. (US 2008/0077081 A1, hereafter 'Mounce').
As to claim 57, Thorkild in view of Dirac and Horvath teaches the wearable drug delivery device of claim 55 as described above, but do not expressly recite that the drive is automated. 
Mounce discloses an automated drive (piston plunger 32 which works in combination with lead shaft 42, motor 44 and motor control circuit 52). It would have been obvious to one having ordinary skill in the art to have further modified Thorkild (as already modified above) such that the drive is automated based off the teachings of Mounce. One would have been motivated to do so in order to provide automatic control of the drive (for example to automatically deliver fluid according to a stored program or profile - see para 0085, 0088, 0111 of Mounce).

Allowable Subject Matter
Claims 27-38, 49-51, 54, 56, and 58 are allowed.
Claim 59 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


As noted in the previous office action, as to claim 27, none of the prior art of record discloses in combination all of the limitations of claim 27. In particular, none of the cited references disclose a rigid needle moveable relative to a housing and having a cylindrical wall that defines an axial passage between a first end and a second end of the rigid needle, wherein the first end includes a pattern of openings disposed about the opening in the first end, and at least one external recessed region recessed toward the axial passage relative to adjoining surface regions, the at least one external recessed region being distal from the pattern of openings toward the second end of the rigid needle in combination with the rest of the elements of claim 27. Furthermore, there does not appear to be an obvious combination of references that would have made it obvious to arrive at the invention of claim 27.
Claims 28-33 depend from claim 27.
As to claim 34, as noted in the 6/10/2021 Final rejection, the examiner has found applicant’s previous arguments convincing that “Searle does not indicate that the “Piezo device” is operated to move a rigid needle during drug delivery. Searle merely indicates that the “Piezo device” is utilized to “vibrate an introducer needle...on insertion to prevent tenting of the skin” (emphasis added). This purportedly helps with “cutting] tissue, causing a smoother entry of the introducer needle.” Searle does not indicate that the “Piezo device” vibrates a rigid needle while a drug flows through the rigid needle”. A reference was not found that would have made it obvious to modify Flaherty et al. (US 2005/0203461 A1, cited in previous rejection of claim 34), to include a vibration generator coupled to the rigid needle and configured to move, during drug delivery, the first end of the rigid needle away from an occluding structure to resist interruption of fluid flow through the axial passage and out of the first end of the rigid needle in combination with the rest of the limitations of claim 34.
Claims 35-38 depend from claim 34.
As to claim 49, the applicant’s amendments made in 5/20/2021 set of claims overcame the previous rejection in view of Bikovsky and Horvath. While Bikovsky and Horvath do teach many of the limitations of claim 49 (see 2/23/21 Non-Final Rejection), Bikovsky/Horvath are silent to the limitations of wherein no side ports are formed in the wall of the cannula at the second end of the cannula in combination with the rest of the limitations of claim 49.

As to claim 59, while Thorkild in view of Dirac and Horvath teaches the wearable drug delivery device of claim 1 as described above, each are silent to a hub disposed at the second end of the blunt cannula, the hub at least partially surrounding an axis parallel to the axial passage of the blunt cannula, and the hub at least partially surrounding the needle. While there is a septum 655 located at the second end of the blunt cannula, the examiner is currently of the stance that one having ordinary skill in the art would not consider a septum to be a “hub”. No reference was found that would have made it obvious to one having ordinary skill in the art to have modified Thorkild to further include a hub in a manner that reads on claim 59.



Response to Arguments
Applicant’s Remarks submitted 9/28/21 have been considered. The examiner agrees that the Applicant’s removal of the term “mechanism” from claims 1 and 49 have obviated any concerns that these claims invoked 35 U.S.C. 112, sixth paragraph.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James D Ponton/Examiner, Art Unit 3783